NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MILTON DELACRUZ,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-4452
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten and Charles Sniffen,
Judges.

Milton Delacruz, pro se.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and SALARIO, JJ., Concur.